      Case 2:15-cv-02274-JEO Document 56 Filed 04/09/19 Page 1 of 3                                 FILED
                                                                                           2019 Apr-09 PM 02:54
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

THE ESTATE OF MARQUETTE                        )
F. CUMMINGS, JR. and                           )
ANGELA GAINS,                                  )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )
                                               )   CASE NO. 2:15-cv-02274-JEO
CARTER DAVENPORT,                              )
                                               )
       Defendant.                              )
                                               )


   DEFENDANT’S MOTION TO STAY DISTRICT COURT PROCEEDINGS
 PENIDNG RULING FROM U.S. SUPREME COURT ON PENDING PETITION
                  FOR WRIT OF CERTIORARI

       COMES NOW the Defendant and moves the Court for a stay of district court

proceedings pending a ruling on a petition for writ of certiorari to be filed in the United

States Supreme Court arising out of this case. The petition was filed on March 11, 2019.

(See Exhibit 1). The Plaintiff requested additional time to file a response to the petition.

(See Exhibit 2). Normally, the Supreme Court can be expected to rule upon pending

petitions for a writ of certiorari before its summer recess, in June.

       It is in the best interest of the parties and judicial economy that this stay be

granted. If certiorari is denied, the parties can begin discovery then. On the other hand,

if discovery and motion practice proceeds apace, and then the Supreme Court grants

certiorari, a wasting of resources could result. The undersigned attorney anticipates that

the discovery could be very time-consuming and expensive in this case since the issues

and defenses presented involve the testimony of medical professionals and the production




                                              1
      Case 2:15-cv-02274-JEO Document 56 Filed 04/09/19 Page 2 of 3



of medical records. It is my understanding that one of the primary doctors involved no

longer resides in Birmingham, Alabama, but now resides and practices in New York City.

Additionally, the issues in this case could require the retention of medical experts in

addition to the medical professionals who would be fact witnesses.

       WHEREFORE, based upon the foregoing, the Defendant respectfully requests

that the Court stay further proceedings in district court pending a ruling from the United

States Supreme Court on a petition to file a writ of certiorari to be filed by Defendant on

or March 9, 2019.

                                                     Respectfully submitted,

                                                     Steven Marshall
                                                     Attorney General


                                                     Carrie McCollum
                                                     General Counsel

                                                     /s/ Bart Harmon
                                                     Bart Harmon (HAR127)
                                                     Assistant Attorney General


ADDRESS OF COUNSEL:
ALABAMA DEPARTMENT OF CORRECTIONS
LEGAL DIVISION
301 RIPLEY STREET
P.O. BOX 301501
MONTGOMERY, ALABAMA 36130
334-353-3881
bart.harmon@doc.alabama.gov




                                            2
      Case 2:15-cv-02274-JEO Document 56 Filed 04/09/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of March, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the following (or by U.S. Mail to the non-CM-ECF

participants):

       Terrell McCants
       Burrell & McCants, LLC
       712 32nd St. South
       Birmingham, AL 35233

       Matthew A. Bailey, Esq.
       Maxwell Tillman- Trial Lawyers
       2326 2nd Ave. North
       Birmingham, AL 35203


                                                   /s/ Bart Harmon
                                                   Bart Harmon (HAR127)
                                                   Assistant Attorney General

Courtesy copy e-mailed to:
Paul M. Hughes
Mayer Brown LLP
1999 K Street, N.W.
Washington, D.C. 20006-1101
(Counsel representing Plaintiff before U.S. Supreme Court)




                                           3
